Exhibit 10.90

 

Steven R. Lacy

Senior Vice President, Administration,

General Counsel and Secretary

   LOGO [g701670g60j25.jpg]

 

  

Koppers Inc.

436 Seventh Avenue

Pittsburgh, PA 15219-1800

Tel 412 227 2889

Fax 412 227 2333

LacySR@koppers.com

www.koppers.com

April 24, 2014

Via Email

Mr. Brian H. McCurrie

[Home address]

Subject: Transitional Position

Dear Brian:

In follow-up to our conversation this afternoon, this letter describes the terms
and conditions of the transitional assignment we discussed. As I mentioned,
Koppers Inc. (the “Company”) will, if you so agree, transfer you to the position
of Senior Vice President, Business Development, effective tomorrow, April 25,
2014. You will remain in that position for a transitional period of no more than
three months, (the “Transitional Period”); during the Transitional Period, you
will report to the Company’s President and Chief Executive Officer (the “CEO”)
and will be expected to discharge all of the duties and responsibilities
assigned to you by the CEO. You will also be expected to assist the individual
succeeding to your prior position as Senior Vice President, Global Carbon
Materials and Chemicals with his transition into that position. At the
conclusion of the Transitional Period, your employment with the Company will
terminate.

As you know, you previously entered into an employment contract with the
Company, which contract has been amended from time to time (as amended, the
“Employment Contract”). The Company agrees to treat your termination of
employment at any time during the Transitional Period as a termination under
Section 7(b) of the Employment Contract. Section 7(b) of the Employment Contract
provides, among other things, that the Company may terminate your employment
without Cause (as defined in the Employment Contract) by giving you written
Notice of Termination (as defined in the Employment Contract). This letter will
serve as your written Notice of Termination under Section 7(b) of the Employment
Contract. In addition, the Company agrees that if you voluntarily resign from
your employment with the Company at any time during the Transitional Period,
your resignation will be treated as a termination under Section 7(b) of the
Employment Contract.

Other than as described above, your continued employment by the Company during
the Transitional Period will be subject to all applicable terms of the
Employment Contract.

Sincerely,

/s/ Steven R. Lacy

Steven R. Lacy

 

cc: Walter W. Turner

Daniel R. Groves